SHAHOOD, Judge.
We reverse the trial court’s grant of summary judgment in this suit for repayment on an oral loan agreement. While both parties acknowledge the existence of a $95,000 debt owed by appellant to appellee, the material terms of the agreement are disputed. We therefore remand to the trial court for further proceedings. See Hammond v. Bicknell, 379 So.2d 680 (Fla. 2d DCA 1980)(sum-mary judgment on oral loan contract was improper where both parties acknowledged the debt, but disagreed as to whether repayment was due on demand or when the debtor was financially able); see generally Moore v. Morris, 475 So.2d 666 (Fla.1985)(the party moving for summary judgment must show conclusively the absence of any genuine issues of material fact).
REVERSED AND REMANDED.
DELL and TAYLOR, JJ., concur.